Title: IV. Richard Bland Lee to Thomas Jefferson, 19 August 1790
From: Lee, Richard Bland
To: Jefferson, Thomas



Dear Sir
Alexandria Aug. 19. 1790

You may recollect that I mentioned Mr. Daniel Brent to you as a young gentleman of merit who would be happy to be employed in some of the public offices as a clerk. If any vacancy should happen in your department in consequence of the removal to Philadelphia, your patronage of this gentleman would be useful to him, and I flatter myself without injury to you or the Public.
The assumption will probably endanger my election:—I shall be a willing victim, if the government should be established and prosper.—With very great esteem & respect I am your obt: huml. servt,

Richard Bland Lee

 